Citation Nr: 0322627	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-13 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for a skin disorder of 
the feet, claimed as jungle rot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He had subsequent service in the National Guard from February 
1973 to October 1985, which included periods of active duty 
for training and inactive duty training.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an August 1995 
rating decision, the RO denied service connection for PTSD.  
In a September 1996 rating decision, the RO denied service 
connection for a low back disability, a left eye disability, 
and jungle rot of the feet.  The veteran duly appealed these 
decisions.

In a June 2002 rating decision, the RO granted service 
connection for low back strain with vertebral osteophytes, L-
4, and assigned an initial 40 percent rating, effective July 
9, 1996, the date of receipt of the veteran's original claim.  
The grant of service connection for a low back disorder 
constituted a full award of the benefit sought on appeal as 
to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Neither the veteran nor his representative 
submitted a jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues 
are not currently in appellate status.  Id.

The issue of service connection for a skin disorder of the 
feet, claimed as jungle rot, is addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for PTSD and left eye injury 
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The most probative evidence of record shows that the 
veteran does not currently have PTSD.

3.  The medical evidence establishes that there is no causal 
relationship between the veteran's current left eye disorder 
and his active service or any incident therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  A left eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in an October 2002 letter.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department medical 
records are on file, as are post-service clinical records.  
There is no indication of relevant, outstanding records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2002).  He was also afforded two VA medical examinations.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  These examination reports are thorough and provide 
an opinion regarding the issues on appeal.  Thus, the Board 
finds that another examination is not necessary.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled with respect to the issues of 
service connection for PTSD and a left eye disorder.

I.  PTSD

Factual Background

A review of the record shows that in May 1995, the RO 
received the veteran's application for VA compensation which 
included service connection for PTSD.

The veteran claims service connection for PTSD which he 
asserts occurred during military service.  

The veteran's DD Form 214 shows that he had approximately one 
year of service in Vietnam and was awarded several awards, 
including the Combat Infantryman Badge (CIB).  

Service medical records show that at a medical examination 
performed for induction purposes in May 1968, the veteran had 
no complaints regarding his mental health.  In a report of 
medical history dated May 1968, he denied a history of 
depression and nervous trouble.  In a report of medical 
history dated April 1970, the veteran indicated a history of 
nightmares, depression and nervous trouble.  On medical 
examination performed for separation purposes in April 1970, 
the examiner diagnosed chronic anxiety.  

In May 1995, the veteran underwent a VA Agent Orange 
examination during which his mental status was determined to 
be normal.

In a statement submitted by the veteran dated in July 1996, 
he indicated that his duties in service included rifleman, 
search and destroy, and patrols.  He contended that a fellow 
soldier died in his arms.  He also detailed the conditions as 
"extremely stressful" in referring to floods, fires, 
swamps, and insects.  Upon return from service, he described 
nightmares and flashbacks and reported that he lost interest 
in family, friends and extracurricular activities, such as 
fishing and hunting.

The record also contains letters from family members which 
discussed the veteran's personality and behavior prior to and 
subsequent to service in Vietnam.  The letters described the 
veteran as outgoing, social, and responsible prior to 
service.  They described him subsequent to service as 
depressed, irresponsible, indecisive, and noted him having 
nightmares and memory issues.  

In July 1996, the veteran sought treatment at a VA clinic for 
a psychiatric disorder.  The veteran indicated feeling 
depressed, anxious, guilty, worthless, and suicidal.  The 
veteran also stated that he had nightmares and trouble 
sleeping.  The examiner's initial diagnostic impression was 
major depression, panic disorder with agoraphobia and PTSD.  
The veteran was placed on anti-depressants.  Psychological 
testing was performed including the Beck Depression Inventory 
(BDI), the Mississippi PTSD Scale and the MMPI (1).  After 
testing, the examiner's diagnostic impression was that the 
psychological testing was essentially invalid with grossly 
elevated validity and clinical scales.  The examiner noted 
that although the veteran appeared to be in considerable 
distress at the time of the interview, it seemed that his 
participation in the evaluation process resulted more from 
his brother's urgings than from his own sense of need.  The 
examiner's diagnostic impressions were that although the 
veteran's testing produced responses that were profoundly 
elevated, they could be interpreted as an exaggerated plea 
for help.  The examiner, therefore, found that it was 
infeasible to form diagnostic impressions based on the 
protocols.

In support of his claim, the veteran was afforded two 
separate VA examinations for the claimed PTSD.  During a VA 
psychiatric examination in June 1998, the veteran reported 
that while in Vietnam he was in the artillery and carried an 
M-16.  He indicated that he was not a prisoner of war.  In 
the examination report, the examiner noted the veteran's 
contention that he was on medication for PTSD.  The veteran 
complained of having flashbacks and indicated that he had bad 
dreams of snakes about every month to three times a month.  
He reported that he hollers and yells and gets depressed.  
Around the time of his wife's death, he was feeling suicidal.  
The examiner's impressions were that of major and chronic 
depression and chronic anxiety.  The examiner acknowledged 
the fact that the veteran served in Vietnam and was awarded 
the CIB; however, he indicated that the psychological testing 
did not show a current diagnosis of PTSD.  

In October 2002, the veteran underwent a second VA 
psychiatric examination.  The veteran reported that he served 
as a general rifleman and radio transmitter.  He was involved 
in combat but did not recall if he killed anyone.  He 
described his platoon as being pinned down several times by 
enemy fire.  The examiner noted the veteran's present 
complaints of flashbacks and nightmares; however, the veteran 
did not describe any specific stressful experiences in 
Vietnam.  The examiner opined that the veteran had been 
accepted for outpatient treatment based on PTSD, but it was 
doubtful that after thirty years he still had any intensive 
PTSD.  Furthermore, the examiner noted that the veteran was 
producing symptoms which could be listed among the PTSD type 
of manifestations, but none were strong enough or sufficient 
to fulfill the criteria.  The examiner opined that the 
veteran was not suffering from PTSD.  The diagnosis was mild 
chronic anxiety and mild depression.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2002); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Where the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently suffers from 
PTSD.  As a result, service connection for this disability 
must be denied.

The veteran was afforded two VA PTSD examinations in June 
1998 and October 2002.  The examiners independently reviewed 
the veteran's claims file and medical records, performed 
mental status examinations, and determined that there was no 
diagnosis of PTSD.  The June 1998 examiner noted that, 
although the veteran suffered from major and chronic 
depression, his test results did not fit the protocol of 
PTSD.  The October 2002 examiner opined that the veteran was 
producing symptoms which could be listed among the PTSD type 
of manifestations, but none of the symptoms rose to the level 
to diagnose the veteran as having PTSD.

The Board has considered the July 1996 initial diagnostic 
impression of PTSD.  Although relevant, the Board finds more 
probative the fact that, after psychological testing was 
performed, the examiner was unable to form a concise 
diagnostic impression of PTSD.  
 
The Board accepts the June 1998 and October 2002 VA 
examinations as being the most probative medical evidence on 
the subject, as it was based on a review of all historical 
records and a thorough examination, and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
reports, and the fact that they were based on a review of the 
applicable record, the Board finds that they are more 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  There has not been a 
diagnosis of PTSD as required by 38 C.F.R. § 3.304(f).  
Because such a diagnosis of PTSD is required, entitlement to 
service connection for PTSD is not established.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2002).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incidents which occurred in combat that he 
described.  Although the Board can sympathize with the 
veteran's plight, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own testimony is not probative 
evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .

II.  Left eye disorder

Factual Background

In June 1996, the RO received the veteran's application for 
VA compensation which included service connection for a left 
eye disorder.  In the veteran's original statement in support 
of his claim, the veteran contends he incurred a left eye 
injury when he was hit by a tree branch during inactive duty 
training in 1988.  In his substantive appeal, he noted that 
he incurred a left eye injury while in Vietnam.  

Service medical records pertaining to his period of active 
service from May 1968 and April 1970 show that, at his May 
1968 service enlistment medical examination, the veteran 
reported a history of wearing glasses.  His uncorrected 
visual acuity was 20/20 and his eyes were normal on clinical 
evaluation.  In-service medical records are negative for any 
pertinent complaints or abnormalities pertaining to the eyes, 
including an eye injury.  At his April 1970 service 
separation medical examination, the veteran again reported a 
history of wearing glasses.  Upon examination, the examiner 
noted that the veteran's eyes were normal and uncorrected 
visual acuity was 20/20 for near and distant vision.  

Subsequent service medical records corresponding to the 
veteran's service in the National Guard provide two incidents 
in which the veteran sustained injury to the left eye region.  

In February 1978, the veteran sustained an injury to his left 
eyebrow while on inactive duty training.  The veteran was 
riding in a personnel carrier which struck a ditch covered 
with snow.  The sudden stop caused the veteran to fall 
forward into a fellow soldier.  He sustained a contusion and 
abrasion over his left lateral eyebrow.  A temporary 
disability was noted.

In October 1983, the veteran sustained a left eye injury 
while on inactive duty training.  He was driving an army 
vehicle during platoon training.  He was traveling along a 
tree line for concealment when a low hanging branch struck 
him in the left eye.  He sustained a laceration to his lower 
left lid and upper left lid.  No subsequent treatment was 
shown.

In support of his claim for a left eye injury, the veteran 
was afforded a VA examination in July 2002.  The VA examiner 
reviewed the medical records and noted that the laceration 
sustained in 1983 was not sutured.  The veteran reported that 
his left eye was not injured in the incident.  The VA 
physician noted that past ophthalmic history was significant 
for cataract surgery of the right eye in 1998 and cataract 
surgery of the left eye in 1996.  The examiner's diagnostic 
impression was that the 1983 tree branch injury to the eyelid 
resulted in no sequelae.  The examiner opined that the 
veteran had pseudophakia in both eyes and pterygium in the 
left eye.  Furthermore, the examiner opined that, despite the 
injury to the left upper eyelid, there were no abnormal 
findings on the examination which represented sequelae of the 
described episode.  Pseudophakia was the result of cataract 
surgery in both eyes.  The exact cause of cataracts was 
unknown but there was no evidence that the development of 
cataracts was the result of trauma.  As for pterygium of the 
left eye, the exact cause was unknown.  It was, however, more 
likely than not associated with chronic wind and sun exposure 
and not a direct complication of blunt trauma.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c) (2002).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The Board has thoroughly reviewed the evidence record, as 
summarized above.  It is clear from the veteran's service 
medical records that the veteran sustained an in-service 
injury to his left eyebrow in February 1978 and a laceration 
to his lower left lid and upper left lid in October 1983.  It 
is not shown from the record, however, that the veteran 
currently suffers from any residual disability from either of 
those injuries.

The veteran's service medical records clearly show that he 
sustained trauma to his left eye region; however, the veteran 
was not shown to have any left eye disability during service.  
In this regard, no subsequent treatment was shown in the 
veteran's service medical records after the initial injury 
treatments.

A VA examination conducted in July 2002, reflected that the 
left eye was not injured during the October 1983 incident.  
The examiner noted that the left upper eyelid was injured, 
however, upon examination there were no abnormal findings 
which might represent sequelae of the described episode.  The 
physician noted that the veteran had cataract surgery of the 
left eye in 1996.  While noting that the exact cause of 
cataracts is unknown, the physician opined that there was no 
evidence that the development of cataracts was the result of 
trauma.  As for the cause of pterygium, the physician, again, 
noted that the exact cause is unknown, however, opined that 
it was more likely than not due to chronic wind and sun 
exposure, and not blunt trauma.

There is no evidence in the record that any incident in 
service led to cataracts or pterygium.  As discussed, the 
service medical records from 1968 and 1970 noted that the 
veteran's eyes were normal and there was no notation of an 
eye injury or disorder.  Although the veteran may suffer a 
current disability due to cataract surgery, there is no 
medical evidence that it is due to any disease or injury that 
occurred in service, or that any other incident in service 
contributed to any claimed disorder.

The veteran has asserted that he incurred a left eye disorder 
as a result of his service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence demonstrates that the veteran's left 
eye disorder is not linked to service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a left eye injury.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for left eye 
injury is denied.


REMAND

The Board has determined that an additional examination 
addressing the etiology of the veteran's skin disorder of his 
feet claimed to be jungle rot, is warranted.  The report of 
the VA examination conducted on June 5, 1998, contains a 
diagnosis of mild tinea pedis.  The issue of whether the 
diagnosed mild tinea pedis is causally related to the 
veteran's service should be further addressed before the 
Board takes action on the veteran's claim.  Therefore, a 
further opinion is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed skin disorder of the feet.  
The RO should forward the veteran's 
claims file to the VA examiner.  This 
examiner should review the entire 
claims file and provide an opionion as 
to whether it is at least as likely as 
not that any skin disorder of the feet 
is etiologically related to service.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

3.  Then, the RO should review the 
examiner's report to ensure that all 
questions posed in this REMAND have 
been adequately addressed.  The report 
should be returned for completion if 
any inadequacies are found.  If the 
examiner recommends further development 
(e.g., a new examination or obtaining 
additional medical records), such 
development should also be 
accomplished.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a skin disorder 
of the feet.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. § 3.102 and 3.159 (2002).  If 
the determination of this claim remains 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



